Weight, J.,
dissenting:
I do not concur in the conclusion of the majority of the court, nor in the reasoning contained in the opinion. The language of section 1571, Revised Statutes, is plain and positive, that “No service shall be regarded as sea service except such as shall be performed at sea, under the orders of a Department, or in vessels employed by authority of law.” The services for which the claimant seeks a recovery in this case were not performed at sea, nor in any vessel, but were per formed at places far inland.
. It is immaterial that the order giving shore duty designated the same as temporary and in addition to sea duty, for such services were inconsistent; the one could not be performed while in discharge of the other. Besides, the officer assigning to shore duty was not empowered to supersede the authority of the statute, and if by his order he assumed to do so, his act was a nullity and without force or effect. If the reasoning of the opinion of the majority of the court can begiven effect *719to avoid the sanction of the statue in the present case, it is not an impossibility to evade its provisions in every case where it may be desirable to put an officer on shore duty with sea pay; and thus the will of Congress may be wholly frustrated, and the authority of its enactments frittered away.